DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9 11, 12, 23, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Freitas et al. “Proposed Mechanisms of Photobiomodulation or Low-Level Light Therapy”.
Regarding Claims 1, 2, 5, 9, 11, 12, 23, 26, 30 and 31, Freitas discloses a study in which rats were irradiated with 660nm light that activated Peroxisome Proliferator-Activated Receptors (PPAR). which are nuclear receptors. The applied light resulted in a marked rise in the expression of PPAR mRNA as well as PPAR-y activity in bronchoalveolar lavage (BALF) cells from animals subjected to laser treatment (page 8 of the document under indent 7)).
In regards to Claim 7, Freitas discloses the therapy targets inflammation (page 8 of the document under indent 7)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-23, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0128800) in view of McCabe et al. (2002/0068815).
Regarding Claim 1, Kim discloses a method of activating a receptor (par. [0018]: “photoactivatable means that the chimeric polypeptide is activated by light”; par. [0019]: “chimeric photoactivatable polypeptide comprising an opsin membrane receptor, wherein an intracellular domain of the opsin membrane receptor is replaced with a corresponding intracellular domain of a chemokine receptor, a sphingosine-1-phosphate receptor or an ATP receptor”) in an organism (par. [0041]: “a cell that expresses a chimeric photoactivatable polypetide that comprises an opsin membrane receptor…The cells can be in vitro, ex vivo or in vivo”), said method comprising irradiating the receptor with light effective to activate the receptor (par. [0041]: “The visible light source can be any source that emits light in the visible light spectrum, for example, a laser, an optical fiber or a light emitting diode. In the methods set forth herein, cell migration can be induced by exposing the cells to a visible light source that emits light, for example, at a wavelength of about 450 to 515 nm”) to cause a biological effect in the organism (par. [0057]: “he dosage ranges for administration are those large enough to produce the desired effect in which one or more symptoms of the disease or disorder are affected, e.g. reduced or delayed), wherein the receptor is not specific to a retina of the organism (par. [0019]). Kim does not specifically disclose that the receptor is a nuclear receptor that is not specific to a retina of an organism.
However, McCabe discloses a nuclear receptor that is not specific to the retina of the organism (par. [0013]: “the invention provides DAX-1 protein molecules. DAX-1 protein is a novel member of the nuclear hormone receptor superfamily and may bind a retinoic acid or other response element. DAX-1 is expressed in steroidogenic cells in mammals including the adrenal gland, ovaries, testes, hypothalamus and pituitary gland”; Note: DAX-1 is NOB1 as per par. [0073] of the present application). In view that both Kim and McCabe disclose peptide receptors and their activation (McCabe, par. [0013, 0142]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and McCabe, and design a method of the receptor photoactivation, as disclosed by Kim, while applying to nuclear receptors, as disclosed by McCabe, in order to enhance various physiological processes including healing (Kim, Par. [0001]). Addtionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify nuclear receptors in a similar manner (Kim, par. [0017, 0029]) to make them susceptible to photoactivation and then activate them by the use of irradiation sources in the course of routine experimentation using widely known peptide synthesis/modification techniques. 
In regards to Claim 2, Kim and McCabe disclose that the biological effect (McCabe: par. [0011]) is an influence exerted on at least one pathway selected from the group consisting of a hypothalamic-pituitary-adrenal pathway (McCabe: par. [0114]: “transferring a therapeutic gene into steroidogenic cells of the hypothalamic-pituitary-adrenal/gonadal axis”).
With regards to Claim 3, Kim and McCabe disclose wherein the biological effect is an influence on cellular metabolism (McCabe: par. [0098]: “inhibit growth of or kill diseased cells associated with adrenocortical disorders of metabolism and development”).
Regarding Claim 4, Kim discloses wherein the biological effect is an alteration in a response of the organism (par. [0050]: “agents that reduce edema and/or the inflammatory response”) to a different treatment modality (par. [0047]: “the methods of treating cancer can optionally comprise administration of another anti-cancer therapy, for example, surgery, radiation therapy or chemotherapy…Optional anti-cancer treatments can be administered prior to, concurrently with or subsequent to administration of cells”).
In regards to Claim 5, Kim discloses wherein the different treatment modality ois selected form the group consisting of ionizing radiation therapy (par. [0047, 0068]); photo dynamic therapy, surgical intervention (par. [0047]) and chemotherapy (par. [0047]).
With regards to Claim 8, Kim and McCabe disclose wherein the nuclear receptor is not RNR or NR2E3 (McCabe: par. [0013], DAX-1, also known as NR0B1).
In regards to Claim 9, Kim and McCabe disclose wherein the biological effect is treating or preventing a disorder in the organism (Kim, par. [0045], cancer; McCabe, par. [0100], tumor), which is a mammal (Kim, par. [0066]; McCabe, par. [0013]).
Regarding Claim 10, Kim discloses the light is laser light applied in at least one mode selected from a continuous wave mode (par. [0041]: “the cells can also be continuously exposed to the light source”) and a pulsed mode (par. [0041]: “if timed pulses are employed, one of skill in the art can determine how long each pulse should be and how long the interval between pulses should be”).
With regards to Claims 11 and 12, Kim discloses wherein the light has a photon energy less than 10eV (par. [0041]: “exposing the cells to a visible light source that emits light, for example, at a wavelength of about 450-515 nm…wavelengths can be determined empirically by exposing the cells to the visible light source, assessing cell migration and adjusting the exposure time, number of pulses, and/or wavelength accordingly”; 450-515nm wavelength range is an equivalent of 2.41-2.76 eV).
Regarding Claim 13, Kim discloses the light has a photon energy of 2.41-2.76 eV (450-515 nm) and can be adjusted (par. [0041]) but does not disclose a specific photon energy of 1.23-0.411 eV (1008-3017 nm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a photon energy of 1.23-0.411 eV (1008-3017 nm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This could occur during the course of routine experimentation in order to enhance various physiological processes including healing (Kim, par. [0001]).
Regarding Claims 14 and 15, Kim discloses the light has a photon energy of 2.41-2.76 eV (450-515 nm) and can be adjusted (par. [0041]) but does not disclose 10-90% of photons of the light contain the claimed energy. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain the claimed energy for 10-90% of the photons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The Examiner also notes that light sources, such as LEDs as disclosed by Kim are not 100% efficient have fluctuations in output, wherein 10-90% of the photons would have the desired wavelength while understanding some photons would fall outside of the desired wavelength.
In regards to Claim 16, Kim discloses the light is administered at frequencies at or above 10,000 Hz (par. [0041], 450-515 nm, equivalent to frequencies above 600 terahertz).
With regards to Claim 17, Kim discloses the light is applied in a patient specific protocol, namely the dosage will vary based on numerous patient factors (par. [0057]).
Regarding Claim 18, Kim discloses administering medicaments (par. [0043]: “medical formulations”; par. [0057]: “drug combination”).
In regards to Claim 19, Kim discloses applying cytotoxic drugs (par. [0047]); steroids (par. [0050]); and anti-inflammatories (par. [0050]).
With regards to Claim 20, Kim discloses wherein light of specific wavelengths, modulations and/or energy doses (par. [0041]) influences functioning of receptors (par. [0063, 0069], modulation). Additionally, McCabe discloses functioning of nuclear receptors (par. [0309], modulation)  in a biphasic response, which in turn positively or negatively affects reactions of the organism to stimuli (par. [0310]: “all of these complex interactions are modulated at both the hypothalamic and pituitary levels through negative and positive feedback regulation”). In view that both Kim and McCabe disclose peptide receptors and their activation (McCabe, par. [0013, 0142]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and McCabe, and design a method of the receptor photoactivation, as disclosed by Kim, while applying it to the nuclear receptor modulation, as disclosed by McCabe, in order to enhance various physiological processes including healing (Kim, par. [0001]).
Regarding Claim 21, Kim and McCabe disclose wherein the biological effect mimics an effect of a naturally occurring hormone or a synthetic hormone (McCabe, par. [0010-0014, 0142]).
In regards to Claim 22, Kim and McCabe disclose wherein the biological effect is immunosuppression (Kim par. [0051]: “The method can further comprise administering an immunosuppressant”; McCabe, par. [0120]: “immune responses to the donor material can be reduced by treatment with immunosuppression agents or by shielding the donor material with immunoisolation devices”). Whereas neither Kim nor McCabe specifically disclose wherein the biological effect mimics an effect of at least one of sirolimus (rapamycin) and tacrolimus (fujimycin), which are known immunosuppressants, in view of the above disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design said mimicking in the course of routine experimentation in order to enhance various physiological processes including healing (Kim, par. [0001]).
Regarding Claim 23, Kim and McCabe discloses wherein the light induces or represses gene expression (McCabe: par. [0142]: “reduce gene expression, possibly by dimerizing with another nuclear receptor hormone and thereby preventing the other receptor from binding the appropriate response element”).
In regards to Claim 27, Kim and McCabe disclose wherein the biological effect is regulation of at least one of bone homeostasis, bone formation, tissue remodeling and tissue repair (McCabe, par. [0117]: “produce molecules that are capable of directly or indirectly affecting cells in the adrenal gland to repair damage sustained by the cells from defects, disease or trauma”).
With regards to Claim 31, Kim discloses the use of a laser/laser device to perform the method (par. [0041]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0128800) in view of McCabe et al. (2002/0068815), further in view of Bayer (WO 2005/074969).
Regarding claim 6, Kim and McCabe disclose the method of claim 1; but neither
Kim nor McCabe specifically discloses wherein the biological effect is an alteration of a Warburg effect so as to make cells more susceptible to treatment and/or prophylaxis of a disorder. However, Bayer discloses wherein the biological effect is an alteration (pg 23 In 14-17: "the nucleotide sequences referred to herein can be engineered using methods generally known in the art to alter NR4A 1 polynucleotides for a variety of reasons, including but not limited to, alterations which modify the cloning, processing, and/or expression of the polypeptide or mRNA product") so as to make cells more
susceptible to treatment and/or prophylaxis of a disorder (pg 53 In 25-28: "cancer tissues may express certain molecular receptors and probably are influenced by the host's susceptibility and immunity and it is known that certain cancers of the breast and prostate, for example, are considered dependent on specific hormones for their existence"). In view that Kim, McCabe and Bayer disclose peptide receptors and their activation (Bayer, pg 23 In 14-17, NR4A1; pg 30 In 4-5: "both systems are induced by addition of the receptor activating ligands and the expression level of the reporter reflects transcription activation by the NR" [nuclear receptors]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, McCabe and Bayer, and design a method of the receptor photoactivation, as disclosed by Kim, while applying it to the nuclear receptors, as disclosed by McCabe, and making cells more susceptible to the treatment, as disclosed by Bayer, in order to enhance various physiological processes including healing (Kim, para (00011). Whereas Kim, McCabe and Bayer do not expressly disclose alteration of a Warburg effect (i.e., the higher rate of glycolysis
followed by lactic acid fermentation in cancerous cells as it is known in the art), in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to determine the alteration of a Warburg effect in the treated organism, in the course of routine experimentation, to ensure that the aforementioned cell energy production proceeds via mitochondrial oxidative phosphorylation or glycolysis.
Regarding claim 7, Kim, McCabe and Bayer disclose the method of claim 6. Bayer further discloses wherein the disorder is selected from the group consisting of a mitochondrial disorder (pg 58 In 20-24: "metabolic diseases according to 5) comprise muscle weakness, myotonia, Duchenne's and other muscular dystrophies, dystrophia myotonica of Steinert, mitochondrial myopathies like disturbances of the catabolic metabolism in the muscle, carbohydrate and lipid storage myopathies, glycogenoses, myoglobinuria, malignant hyperthermia, polymyalgia rheumatica, derrnatomyositis, primary myocardial disease, cardiomyopathy"), a cardiovascular disorder (pg 38 In 1 ), a metabolic disorder (pg 57 In 4), an inflammatory disorder (pg 55 In 5), an immune disorder, a degenerative disorder, muscle fatigue, an aging disorder and cancer (pg 52 In 9).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0128800) in view of McCabe et al. (2002/0068815), further in view of Maglich et al. (2005/0106635).
Regarding claim 24, Kim and McCabe disclose the method of claim 1; but neither Kim nor McCabe specifically discloses wherein the biological effect is a non-retinal regulation of circadian rhythm. However, Maglich discloses wherein the biological effect is a non-retinal regulation of circadian (24-hour] rhythm (para (00271). In view that Kim, McCabe and Maglich disclose peptide receptors and their activation (Maglich, para (0001]: "nuclear receptor CAR to alter thyroid hormone metabolism, cholesterol and lipid metabolism and basal metabolic rate"), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, McCabe and Maglich, and design a method of the receptor photoactivation, as disclosed by Kim, while applying it to the nuclear receptors, as disclosed by McCabe, and regulation of circadian rhythm, as disclosed by Maglich, in order to enhance various physiological processes including healing (Kim, para (00011).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0128800) in view of McCabe et al. (2002/0068815), further in view of Ramakrishnan (2003/0166600).
Regarding claim 25, Kim and McCabe disclose the method of claim 1; but neither Kim nor McCabe specifically discloses wherein the biological effect is regulation of at least one of calcium and phosphate levels. However, Ramakrishnan discloses wherein the biological effect is regulation of at least one of calcium and phosphate levels (Abstract: "regulate human isotocin G protein-coupled receptor"; para (0012): "isotocin receptor is coupled to the inositol phosphate/calcium pathway"). In view that Kim, McCabe and Ramakrishnan disclose peptide receptors and their activation (Kim, para (0017); Ramakrishnan, para (0001); G protein coupled receptors), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, McCabe and Ramakrishnan, and design a method of the receptor photoactivation, as disclosed by Kim. while applying it to the nuclear receptors, as disclosed by McCabe, and regulate calcium and/or phosphate levels, as disclosed by Ramakrishnan, in order to enhance various physiological processes including healing (Kim, para (0001)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0128800) in view of McCabe et al. (2002/0068815), further in view of Yong et al. (2005/0118290).
Regarding claim 26, Kim and McCabe disclose the method of claim 1; but neither Kim nor McCabe specifically discloses wherein the biological effect mimics an effect of Peroxisome proliferator-activated receptor ("PPAR") gamma modulators [NR1C3). However, Yong discloses wherein the biological effect mimics an effect of Peroxisome proliferator-activated receptor ("PPAR") gamma modulators (para (0051): "novel steroid/nuclear receptors, in particular PPAR-gamma and PPAR-alpha, agonist activity"; para (0063), and para (0065):  "modulating a steroid/nuclear receptors-mediated condition in a subject"). In view that Kim, McCabe and Yong disclose peptide receptors and their activation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, McCabe and Yong, and design a method of the receptor photoactivation, as disclosed by Kim, while applying it to the nuclear receptors, as disclosed by McCabe, and mimic an effect of Peroxisome proliferator-activated receptor ("PPAR") gamma modulators, as disclosed by Yong, in order to enhance various physiological processes including healing (Kim, para [0001)).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0128800) in view of McCabe et al. (2002/0068815), further in view of Deisseroth et al. (2014/0148880).
Regarding claim 28, Kim and McCabe disclose the method of claim 1. Kim further discloses empiric determination and adjustment of irradiation wavelengths (para (0041), 450-515 nm); but neither Kim nor McCabe specifically discloses wherein the light is a combination of visible and NIR light and is applied to induce or avoid a biphasic effect. However, Deisseroth discloses wherein the light is a combination of different lights, including NIR light (para (0024): "use of lanthanide-doped nanoparticles in combination with IR or NIR electromagnetic energy can permit activation of the opsin protein"; para (0141): "using embedded lights sources ... or combinations thereof'; para (0143): "the combination of the first and second (or more) light sources can be used to provide different levels of stimulation within the same cell population"). In view that Kim, McCabe and Deisseroth disclose peptides and their activation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, McCabe and Deisseroth, and design a method of the receptor photoactivation, as disclosed by Kim, while applying it to the nuclear receptors; as disclosed by McCabe, and utilize a combination of light sources including NIR, as disclosed by Deisseroth, in order to enhance various physiological processes including healing (Kim, para (0001)). Whereas Kim, McCabe and Deisseroth do not specifically disclose inducing or avoiding a biphasic effect, in view of the above disclosure, it would have obvious for the person of ordinary skill in the art to anticipate said effect and adjust the efficiency of multiple light source combinations in the course of routine experimentation.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0128800) in view of McCabe et al. (2002/0068815), further in view of Lopez-Toledano et al. (2016/0340647).
Regarding claim 29, Kim and McCabe disclose the method of claim 1. Kim further discloses stem cells (para [0048)) and anticancer therapy (para (0046)); but neither Kim nor McCabe specifically discloses wherein the biological effect is a modulation of the sternness of cancer stem cells enabling differentiation of the cancer stem cells in anticancer therapy. However, Lopez-Toledano discloses wherein the biological effect is a modulation of the sternness of cancer stem cells enabling differentiation of the cancer stem cells in anticancer therapy (para (0002): "inducing differentiation of stem cells such as neural stem cells (NSCs) and cancer stem cells (CSCs), and increasing sensitivity of CSCs to oxidative stress and oxidizing agents in a subject"; para (0004): "eliminating the GSCs [glioblastoma stem cells) and c) making them more sensitive to anti-cancer treatment"). In view that Kim, McCabe and Lopez-Toledano disclose peptide receptors and their activation (Lopez-Toledano, para (0107): "peroxisome proliferator-activated receptors (PPARs) are involved in the sulindac-mediated differentiation. Rosiglitazone (a PPAR-gamma agonist) induced by itself a partial differentiation"), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, McCabe and Lopez-Toledano, and design a method of the receptor photoactivation, as disclosed by Kim, while applying it to the nuclear receptors, as disclosed by McCabe, and inducing cancer stem cell differentiation, as disclosed by Lopez-Toledano, in order to enhance various physiological processes including healing (Kim, para (0001)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792